PER CURIAM.
Granted and Remanded to the district court for an evidentiary hearing.
The trial court signed an ex parte order requiring the child to be evaluated by Dr. Zimmerman in a joint session with her father. The mother opposes this order on grounds that it would be detrimental to the child. Because the mother was neither allowed to oppose nor prove her allegations that a joint evaluation session of the child with her father by Dr. Zimmerman would be detrimental to the child, the trial court abused its discretion. Accordingly, the trial court is ordered to conduct an evidentiary hearing to determine whether a joint evaluation of the child with her father by Dr. Zimmerman would be detrimental to the child under the circumstances of this case.
REMANDED.